NON-FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,297,641 (“the 641 Patent). The 641 Patent issued on March 29, 2016 and was titled, “DETECTION OF OBSTACLES AT NIGHT BY ANALYSIS OF SHADOWS.” 
The ‘641 Patent is based upon U.S. Application No. 13/710,564 (the 564 Application or base application), filed Dec 11, 2012. 
The Examiner finds that the earliest priority indicated by the file record is Dec 12, 2011.  See subsequent sections for evaluation of this priority.    

B)	Relevant Background
1.	Application for Reissue: On July 01, 2020 an application for reissue of the 641 Patent was filed and assigned U.S. Application No. 16/918,444 (“444 Application” or “Instant Reissue Application”).  The Instant Reissue Application included, among other things: claims (“July 2020 Claims”); a declaration (“July 2020 Inventor Declaration”); consent of assignee (“July 2020 Consent of Assignee”); and a statement under 37 CFR § 3.73 (c) showing chain of ownership (“July 2020 Showing of Ownership”).   




II. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1 - 17 were the patent claims in the 641 Patent (“Patent Claims”).
2.	Cancelled Claims: Claims 1-17 have been cancelled by the instant reissue application ("Cancelled Claims").  
2.	New Claims: Claim 18 - 37 have been added by this instant reissue application (“New Claims”).   
3.	Pending Claims: Claims 18 – 37 are pending ("Pending Claims"). 
4.	Examined Claims: Claims 18 – 37 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claims 18 - 37: Rejected under 35 U.S.C. §103.
2.	Claims 18 - 37: Rejected 35 U.S.C. §112 ¶ 1.
3.	Claims 18 - 37: Rejected 35 U.S.C. §112 ¶ 2.
4.	Claims 18 - 37: Rejected under 35 U.S.C. §251 for not complying with the original patent requirement.  The invention is not unequivocally disclosed in the 641 Patent specification as a separate invention.  




III. Priority and Effective Filing Date 
This Instant Reissue Application is a reissue of U.S. Application No. 13/710,564, filed on Dec. 11, 2012, claiming domestic priority to U.S. Provisional Application 61/569,306 (“306 Provisional Application”), filed Dec. 12, 2011 and U.S. Provisional Application 61/702,755 (“755 Provisional Provisional”), filed Sep. 19, 2012. 
The Examiner finds that this Instant Reissue application does not claim any benefit to foreign priority.
Accordingly, the earliest claimed effective filing date and earliest claimed priority entitled to this instant reissue application is December 11, 2011. 

IV. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is before March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Accordingly, the instant reissue application is being examined under the pre-AIA  first to invent provisions. 

V. Acknowledgements
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  Additionally, the Examiner notes that the 3.5 Year maintenance fee has posted.    
2.	Gazette Notice: The Examiner finds that notice of this instant application was published in the USPTO official gazette on August 04, 2020.
3.	Copending Reissue Applications: The Examiner finds that there are no copending reissue applications related to this instant reissue application.  
4.	Related Reissue Applications: The Examiner however acknowledges that this application is a continuing reissue application of reissue application 15/940,173, filed March 29, 2018, now U.S. Pat. No. RE 48106.
5.	Broadening and Diligence:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application.  Additionally, and as noted above, this application is continued from reissue application of U.S. 15/940,173 filed within two years of issue of the 641 Patent. Accordingly, the diligence requirement of 35 U.S.C. §251 has been satisfied and this instant application is eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
4.	Litigation Review: Based upon a review of statements in the Applicants Remarks, and an Examiner independent review of the image file wrapper itself the Examiner finds that the 641 Patent is not involved in litigation. 
5.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the image file wrapper, the Examiner cannot locate any concurrent post grant proceedings involving the 641 Patent.
6.	Information Disclosure Statements: The information disclosure statements filed 07/01/2020 has been considered and placed of record in the file. 

VI. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.


VII. Statutes Applied In This and Future Office Action(s)
A)	35 U.S.C. § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

B)	35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

C)	35 USC § 251
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


VIII. Evaluation of Application Data Sheet
The Examiners find that the July 2020 ADS complies with MPEP §1417, 37 CFR §1.55, §1.76, and §1.78. In this regard, the Examiner finds, among other things: (1) the Applicants desired domestic benefit and foreign priority are properly identified, (2)  all inventors are named, (3) assignee is identified as the Applicant, MPEP §605, and (4)  the priority listed on the July 2020 Filing Receipt is consistent with that listed in the ADS. 


IX. Evaluation of Inventor Declaration
The Examiner finds that the July 2020 Inventor Declaration complies with MPEP §1414, §1444 and 37 CFR §1.175. In this regard, among other things: (1) July 2020 Inventor Declaration is on a USPTO form PTO/AIA /05 with the correct boxes indicated by a check marks, (2) The sole named inventor has signed, and (3) the statement of error indicates broadening and identifies the claim language causing the error and removed to broaden the claims.   

X. Evaluation of Showing of Ownership 
The Examiner finds that the July 2020 Showing of Ownership complies with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1). In this regard, the Examiner finds that, among other things, (2) the July 2020 Showing of Ownership is signed by the Applicants representative identified on the July 2020 Power of Attorney, (2) the assignee identified on the form is evidence by the Reel and Frame number of the recordation in the USPTO, and (3) the Examiner has reviewed the Reel and Frame number and finds that it matches the records as recorded in the USPTO PALM system.    

XI. Evaluation of Consent of Assignee
The Examiner finds that the July 2020 Consent of Assignee complies with MPEP §§§ 324, 325, 1410.02 and 37 CFR § 1.172. In this regard, the Examiner finds that, among other things, (1) the consent form is a PTO/AIA /53 with all appropriate boxes filled, and (2) the person signing the consent form is the Applicants representative that has the apparent authority to sign based upon the affirmation above the signature on the July 2020 Showing of Ownership. See MPEP § 324 V.  
Accordingly, the July 2020 Consent of Assignee complies with MPEP § 1410.02 and 37 CFR § 1.172.

XII. Evaluation of Restrictions
The Examiner concludes that are no issues with the claims related to restriction. For support the Examiner notes: 
A)	All of the new claims 18-37 are generally directed to the same invention. Additionally, patented claims 1- 17 have been cancelled. Accordingly, there is no issue regarding restriction between sets of the new claims or any issues restriction to original presentation or. See MPEP § 1450.  
B)	The Examiner finds no restriction requirements were made in the prosecution of the Original Application. Accordingly, there is no issue with new claims 18 – 37 being directed to a non-elected invention from a restriction in the prosecution. See MPEP §§1402; 1412.01 I.    
Because claims 18 – 37 are directed to essentially the same invention and patented claims 1 – 17 are cancelled.  And, because there is no issue regarding a non-elected invention in the prosecution history, there are no issues at this juncture with the claims in this instant reissue application related to restriction. 
 
XIII. Recapture Rejections - 35 U.S.C. § 251
Claims 18 - 37 are rejected under 35 U.S.C. § 251 for improperly attempting to recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. For support the Examiner notes the following three step analysis from MPEP § 1412: 
1.	Broadened Feature:   The Examiner finds that independent claims 18, 26, and 33 are broader than patented independent claims 1 and 11 in that they now do not require many of the claim elements of patented claims 1 and 11.  See MPEP § 1412.02 A. 
The Examiner finds of relevance for this rejection that claims 18, 26, and 33 no longer require the claim element of:  “determining that a change of said thicknesses between said first and second dark image patches is consistent with a shadow cast by an obstacle in the road illuminated by the headlights” ("Broadened Feature").
2.	Surrender Generating Limitation:   The Examiner finds that the Broadened Feature of independent claims 18, 26, and 33 was amended into the independent claims of the base application 13/710,564 during prosecution of the base application and subsequently the base application was allowed. See Aug 2015 Claims, in U.S. 13/710,564.  Accordingly, the Broadened Feature of independent claims 18, 26, and 33 is a surrender generating limitation ("SGL"). See MPEP § 1412.02 B. For clarity the Broadened Feature is rewritten below and named the SGL.    
 “determining that a change of said thicknesses between said first and second dark image patches is consistent with a shadow cast by an obstacle in the road illuminated by the headlights (‘SGL’).”   

3.	Materially Narrowing:   The Examiner finds that independent claims 18, 26, and 33 of this instant reissue application are not materially narrowed relative to the SGL such that the surrendered subject matter is not entirely recaptured because the SGL has been entirely eliminated. See MPEP § 1412.02 C. The best the Examiner can find is that new independent claims 18, 26, and 33 include the following similar claim element that arrives at the same conclusion as the SGL.   

“determining, based on the respective widths, the dark image patch is consistent with a shadow caused by an obstacle in the in the field of view of the camera” ("Similar Claim Element"), as for example in claim 18 lines 8-10, and similarly in claims 26 and 33. 
However the Examiner finds that the Similar Claim Element while making the same conclusion, i.e. that the claimed "shadow" is an obstacle, as the Similar Claim Element is not matter relative to  SGL.  For Example the SGL operates on the "thicknesses between said first and second dark image patches" to arrive at the conclusion that is totally void from the Similar Claim Element and independent claims 18, 26, and 33 of this instant reissue application.     
4.	Because independent claims 18, 26, and 33 are broader than independent patented claims 1 and 11 by at least the Broadened Feature.  And, because the Broadened Feature is a surrender generating limitation, i.e. SGL. And, because independent claims 18, 26, and 33 of this instant reissue application are not materially narrowed relative to the surrender generating limitation, claims 18, 26, and 33 are rejected under 35 U.S.C. § 251 because they violate the recapture rule.
5.	Regarding dependent claims 19-25, 27-32, and 34- 37. The Examiner find that theses claims do not modify the independent claims so as to avoid the recapture rule.  Accordingly, claims are rejected based upon their dependency on the independent claims.          

XIV. Objections to the Drawings

The July 2020 Drawings are objected to as not complying with 37 CFR§1.183, MPEP §608.02(d). For support the Examiner notes the following: 
a)	The drawings must show every feature of the invention specified in the claims. See MPEP 37 CFR §1.183, §608.02(d). 
b)	The Examiner has reviewed the claims and finds the following: 
Claims 18, 26, and 33 recite a process and system for processing a single image. The claims require features directed to: Capturing an image; locating a dark image patch; measure at a first point and second point the dimensions of the dark image patch to determine widths or dimensions of the dark patch at two points, and determine or conclude that the dark patch is an obstacle or road shoulder.   
c)	The Examiner has reviewed the July 2020 Drawings and finds and finds insufficient evidence of any drawing that shows any process or system that can reasonably be understood to show the above noted claim features of claims 18, 26, and 33.  
d)	Because 37 CFR§1.183, MPEP §608.02(d) require that every claimed feature be shown by the drawings and the July 2020 Drawings to not show the above described features the July 2020 Drawings are objected to as not complying with 37 CFR§1.183, MPEP §608.02(d).

XV.	Rejections Original Patent Requirement - 35 U.S.C. §251
Claims 18 – 37 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  In summary the invention as now claimed was not unequivocally disclosed in the specification of the 641 Patent as a separate invention. In more detail the Examiner notes the following:    
As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  
Based on these decisions, Examiners find this analysis involves a simple two-step process: (1) determine what is the new invention now being claimed, i.e., how have the claims been broadened, and (2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
Regarding independent claims 18 - 37:  
First, the Examiners finds that the original patent claims have been broadened via claims 18 – 37. For example, independent claims 18, 26, and 33 of this instant reissue application no longer require the following claim elements: 
“capturing a first image frame and a second image frame of a road in the field of view of the camera; 
processing said first image frame and said second image frame to locate a first dark image patch of said first image frame and a second dark image patch of said second image frame; 
tracking said first and said second dark image patches from said first image frame to said second image frame as corresponding images of the same portion of the road; 
measuring respective thicknesses in vertical image coordinates of said first and second dark image patches responsive to said tracking from said first image frame to said second image frame; and 
determining that a change of said thicknesses between said first and second dark image patches is consistent with a shadow cast by an obstacle in the road illuminated by the headlights.”
	
Accordingly, claims 18 – 37 of this instant reissue application are broader than the patented claims. 
	Second, looking at the elements of the patented claims above, the Examiner finds that the patented claims were directed to determining darks patches in images were in fact were obstacles based upon analysis of two images. The conclusions were based upon the differences in the two images.  That invention is described in the 641 Patent as the embodiment of Figure 11.
	Third, the Examiner has reviewed claims 18 – 37 and finds that they are directed capturing a single image, determining dark patch within the image, measuring width of the dark patch at first and second points, and determining the dark patch is consistent with an obstacle or road shoulder based upon the widths determine at first and second points.  
Fourth, the Examiner has reviewed the specification of the 641 Patent and finds insufficient evidence that the new invention or new scope of invention as in claims 18 – 37 is unequivocally disclosed in the specification as a separate invention.   
Because claims 18 – 37 are broader in scope than the patented claims of the 641 Patent, and because the new scope of claims 18 - 37 are directed to a new invention not unequivocally disclosed in the 641 Patent as a separate invention, claims 18 – 37 are rejected under 35 U.S.C. §251 as not complying with the original patent requirement. 

XVI. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification the Examiner finds the following terms are lexicographically defined by the specification: 
	1.	Obstacle:  “In reference to a road refers to a positive obstacle and a negative obstacle".  See ‘641 Patent specification, at C10:L41-42.   
2.	Positive Obstacle:  “An obstacle that extends vertically upward in real space above the road surface such as a speed bump or a vertical bump caused by new asphalt paving in the direction of motion of the vehicle.” See ‘641 Patent specification, at C10:L42-46.   
3.	Negative Obstacle: “An obstacle that extends vertically downward in real space below the road surface such as a hole or a drop in the asphalt paving in the direction of motion of the vehicle.” See ‘641 Patent specification, at C10:L46-50.
4.	Shape of an Obstacle:  “The vertical contour in real space along the direction of motion of the vehicle.” See ‘641 Patent specification, at C10:L51-53.
5.	Indefinite articles "a", "an": “Has the meaning of one or more, e.g. one or more shadows or one or more obstacles". See ‘641 Patent specification, at C10:L54-56.
Additionally, after further review of the original specification and unless expressly noted otherwise by the Examiner, and other than the terms noted directly above, the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for claimed terms (other than those noted directly above) the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Computer: “Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output. . . ” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994. 
2.	Controller: "A device that controls the operation of another device by relaying information to that device, the controller is potentially a processor or computer." See Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998, describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
3.	Instruction: “An action statement in any computer language, most often in machine or assembly language.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
5.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.3

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ 6 (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I.	The Examiner finds that claims 18 – 25 and 33 – 37 do not have any phrases that invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following: 
Claims 18 – 25 and 33 – 37 do not recite “means for” or "step for.” In addition, these claims do not recite any structural generic placeholder for “means for.”  Therefore claims 18 – 25 and 33 – 37 fail Prong (A) as set forth in MPEP §2181 I. Because claims 18 – 25 and 33 – 37 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 18 – 25 and 33 – 37 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex Parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The Examiner finds that the following phrases, from independent claims 26 – 32 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  
If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 

“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]”

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
“[a] claim limitation that does not use the term “means” or “step” will trigger the rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph does not apply. See,e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310,75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir.2002); Personalized Media Commc’ns, LLC v. ITC,161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87(Fed. Cir. 1998). Williamson v. Citrix Online, LLC, 792 F.3d 1339, The presumption is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" 1339,1348 (sic), 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d877, 880 (Fed. Cir. 2000) …. [Emphasis added.]”

-	MPEP § 2181 I. 

Functional Phrase #1 (FP #1): “a processor being configured to . . . capture at least one image of a road in a field of view of the camera,” as in claim 26, lines 4-7.  

Functional Phrase #2 (FP #2): “a processor being configured to . . . process the at least one image to locate a dark image patch,” as in claim 26 line 7.  

Functional Phrase #3 (FP #3): “a processor being configured to . . . measure, at least at a first point and a second point, respective widths of the dark image patch in the at least one image,” as in claim 26 lines 8- 9. 

Functional Phrase #4 (FP #4): “a processor being configured to . . . determine, based on the respective widths, the dark image patch is consistent with a shadow caused by an obstacle in the in the field of view of the camera,” as recited in claim 26 lines 10 - 12. 

Functional Phrase #5 (FP #5): “a processor being configured to . . . determining that the dark image patch has a constant width between the first point and the second point,” as recited in dependent claim 32 lines 2 - 4.
 
a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1, #2, #3, #4, and #5 do not use the phrase “means for.” Therefore, the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases#1, #2, #3, #4,  and #5, including the claimed “a processor configured to [perform the claimed functions],” is a generic placeholder for “means.”
First, within the claimed “a processor configured to” phrase, (and construing the claim according to the required precepts of English grammar), ‘processor’ is a noun while ‘a’ is an adjective modifying ‘processor.’  Moreover, and based upon a review of the entire Functional Phrases #1, #2, #3, #4, and #5, the only structural noun4 in the entire Functional Phrases #1, #2, #3, #4, and #5 is ‘processor.’  In other words, although there may be other nouns within the phrase (e.g. “road” and “camera” in FP#1 and FP#2, respectively), these other nouns within Functional Phrases #1, #2, #3, #4, and #5 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘processor.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “processor” (alone) denotes sufficient structure to perform the claimed function. For example, as noted above the Examiner finds insufficient evidence that the specification lexicographically defines the term as having the function. Nor does the specification state that the term is known in the art as having the associated function.   The best the Examiner can determine from reviewing the 641 Patent specification is that the term processor does not represent any particular structure. Rather, the term processor to execute instructions is refers to a general processor executing programming (See the 641 Patent at C4:L51-67 and C5:L1-4, using the term processor generally in terms of software but not mentioning any specific known in the art specialized processor having the claimed functions.).  However, the Examiner finds that a PHOSITA understands that a general processor executing programming (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “processor” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find in light of the description disclosed in the 641 Patent and review of general dictionaries in that a processor simply refers to a general processor such as a computer processor. See Examiner Sources for BRI above “Section X (B), titled “sources for broadest reasonable interpretation.” However, a PHOSITA understands that a general processor such as a computer processor (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “processor executing instructions” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor executing instructions” has an art-recognized structure to perform the claimed function. For example, Zhang et al. (U.S. 2010/0097458) at Par [0028] describes a processor for performing image analysis as a general computer processor, such as a microprocessor, with instructions as in general program running on a computer. However, a PHOSITA understands that a general computer processor with instructions as in general program running on a computer (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly, the Examiner concludes that the phrase “a processor configured to” as set forth in Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “a processor configured to” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 are as follows:  

Function of Functional Phrase #1 (FP #1): “capture at least one image of a road in a field of view of the camera.” 

Function of Functional Phrase #2 (FP #2): “process the at least one image to locate a dark image patch.” 

Function of Functional Phrase #3 (FP #3): “measure, at least at a first point and a second point, respective widths of the dark image patch in the at least one image.” 

Function of Functional Phrase #4 (FP #4): “determine, based on the respective widths, the dark image patch is consistent with a shadow caused by an obstacle in the in the field of view of the camera.” 

Function of Functional Phrase #5 (FP #5): “determining that the dark image patch has a constant width between the first point and the second point,” as recited in dependent claim 32 lines 2 - 4.

Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5, the Examiner finds that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 meets invocation Prong (C).
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5 invokes § 112 ¶ 6.

d)	Corresponding Structure for Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, and Functional Phrase #5.
1.	For Functional Phrase #1: Based upon a review of the original disclosure, the Examiner finds insufficient evidence of a corresponding structure that would realize the Function of Functional Phrase #1. For example, the Function of Functional Phrase #1 requires a processor that captures an image. The Examiner has reviewed the specification and finds insufficient evidence that the specification discloses a processor that captures an image.  The best the Examiner can finds is an image sensor such as a camera 12, Figure 1, and Figure 2, that capture the images (See 641 Patent, Figure 1, item 30, C4:L51-67, C9:L15-25).   

2.	For Functional Phrase #2: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 is algorithm step 1105, 1107, 1111 Figure 11, described in the specification as filtering the pixels according to a grey scale (641 Patent at C6:L6-21, C9:L36-44); and analyze according to the grey scale to find the darker patches of the image (Id).  
3.	For Functional Phrase #3: 	Based upon a review of the original disclosure, the Examiner finds insufficient evidence of a corresponding structure, i.e. any discrete structure or any algorithm, disclosed in the specification that would realize the functions of Functional Phrase #3. The best the Examiner can find is the 641 Patent Figure 11, algorithm steps 1112 to 1117 described as taking single width measurements of the pixels in a width of two images (C9:L50-59), or the discussion in reference to Figure 13 stating that the width of a shadow indicates a shoulder (C10:L28-33).  However the Examiner finds insufficient evidence in the 641 Patent of  a measuring the width of the dark patch at two points in the one image, as required by Functional #3.
Because the 641 Patent does not describe a corresponding structure for Functional Phrase #3, the phrase will be interpreted as covering any structure capable of performing the function, such as a processor with programming to performing image analysis of images in a road.
4.	For Functional Phrase #4 and Functional Phrase #5:
Based upon a review of the original disclosure, the Examiner finds insufficient evidence of a corresponding structure, i.e. any discrete structure or any algorithm, disclosed in the specification that would realize the functions of Functional Phrase #4, and Functional Phrase #5. Functional Phrase #4 and Functional Phrase #5 require making conclusions based upon the two widths measured by the Corresponding Structure of functional Phrase #3. As noted above, the Examiner finds insufficient evidence in the 641 Patent of any Corresponding Structure for Functional Phrase #3.   Because insufficient evidence in the 641 Patent of any Corresponding Structure for Functional Phrase #3 and Functional Phrase #4 and Functional Phrase #5 make conclusions based upon results in Functional Phrase #3 the Examiner finds that there is insufficient evidence of in the 641 Patent of a corresponding for Functional Phrase #4 and Functional Phrase #5. 
Because the 641 Patent does not describe a corresponding structure for Functional Phrase #4 and #5, the phrases will be interpreted as covering any structure capable of performing the function, such as a processor with programming to performing image analysis of images in a road.

II)	The Examiner finds that dependent claims 27 – 32 modify claims 26 and without removing the functional phrases recited above from governance of 35 U.S.C. §112 Sixth Paragraph. Additionally, the Examiner finds that claims 27 – 32 do not alter the Examiner interpretation of corresponding structure recited above. For example claims 27 – 31 only modify the attributes of the dark patches for example where they vanish. 
Accordingly, claims 27 – 32 are interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general-purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general-purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B.


E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke§ 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of§ 112 ¶ 6.
For more information, see MPEP §§ 2173; 2181 et seq.

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6, those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition, any claim terms and phrases that do not invoke§ 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP §§ 2173; 2181 et seq.


XVII.  Claim Rejections - 35 USC § 112
A)	Claims 18 - 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	1.	Regarding claims 18, 26, and 33: 
a.	Claim 18 recites: "measuring, at least at a first point and a second point, respective widths of the dark image patch in the at least one image; and determining, based on the respective widths, the dark image patch is consistent with a shadow caused by an obstacle in the in the field of view of the camera," ("Claim 18 Measuring and Determining Element") as in claim 18 lines 6-10.  
The Examiner has reviewed the written description and finds that the written description does not disclose the computer algorithm that perform the claimed function, i.e. the Claim 18 measuring and Determining Element, in sufficient detail such that one of  ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01 I.  Accordingly, claim 18 including the Claim 18 Measuring and Determining Element is rejected under § 112 ¶ 1 as including new matter.  
b.	Claims 26 recites: Functional Phrase #1 that requires a processor that captures and image. The Examiner has reviewed the written description and finds insufficient evidence that the written description discloses a processor that captures an image.  The best the Examiner can finds is an image sensor such as a camera 12, Figure 1, and Figure 2, that capture the images (See 641 Patent, Figure 1, item 30, C4:L51-67, C9:L15-25). Because the written description does not disclose a processor that captures and image, claim 26 including Functional Phrase #1 is rejected under § 112 ¶ 1 as including new matter.   
c.	Claims 26 recites: Functional Phrase #3 and Functional Phrase #4: 
As noted above in the § 112 ¶ 6 analysis, the Examiner finds insufficient evidence that the written description discloses computer algorithm that performs the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  Accordingly, claim 26 including the Functional Phrase is rejected under § 112 ¶ 1 as including new matter.  
d.	Claim 33 recites: "measuring, at least at a first point and a second point, respective dimensions of the dark image patch in the at least one image; and determining, based on the respective dimensions, the dark image patch is consistent with a shadow caused by an obstacle in the in the field of view of the camera," ("Claim 33 Measuring and Determining Element") as in claim 33 lines 6-10.
The Examiner has reviewed the written description and finds that the written description does not disclose the computer algorithm that perform the claimed function, i.e. the Claim 33 measuring and Determining Element, in sufficient detail such that one of  ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01 I.  Accordingly, the Claim 33 Measuring and Determining Element is rejected under § 112 ¶ 1 as new matter.  
	2.	Regarding claims 24, 25, 31, 32, 36, and 37: Claims 24, 25, 31, 32, 36, and 37 include claim language that recites the two widths at first point and second point in a single image and recites functional conclusions based upon those widths. Accordingly these claims modifies the Claim 18 Measuring and Determining Element, Claim 33 Measuring and Determining Element, Functional Phrase #3, and Functional Phrase #4 above. As noted above, the Examiner finds insufficient evidence that the written description discloses the algorithm for performing the claimed functions.  Accordingly claims 24, 25, 31, 32, 36, and 37 are rejected under § 112 ¶ 1 as including new matter.  
3.	Regarding claims 19-23, 27-30, 34, and 35:  Claims 19-23, 27-30, 34, and 35 depend directly or indirectly from claims 18, 26 and 33.   Accordingly, 19-23, 27-30, 34, and 35 are rejected under § 112 ¶ 1 based upon their dependency.      

B)	Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1.	Regarding claims 18, 26, and 33: 
a)	Claims 18 and 26 recite "measuring, at least at a first point and a second point, respective widths of the dark patch in the at least one image" ("Claim 18 and 26 Measuring Element").  Based upon context of the claim in light of the specification it is unclear of what is meant by first point and second point and thus what is being measured or how it is being measure. For example, an image is a flat area.  The context of the claim does not define whether a point refers to a place in the image and if so what direction makes a width. Accordingly, the Claim 18 and 26 Measuring Element renders claims 18 and 26 indefinite and claims 18 and 26 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
b)	Claim 33 recites "measuring, at least at a first point and a second point, respective dimensions of the dark patch in the at least one image" ("Claim 33 Measuring Element").  Based upon context of the claim in light of the specification it is unclear of what is meant by first point and second point and thus what is being measured or how it is being measure. For example, an image is a flat area.  The context of the claim does not define whether a point refers to a place in the image and if so what direction makes a width. Accordingly, the Claim 33 Measuring Element renders claims 33 indefinite and claim 33 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
2.	Regarding claims 26 and 32: Functional Phrases #1, #3, #4, and #5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 26 and 32 are product claims limited by language that defines structures. Because the functional phrases as claimed do not define a structure, and because the specification does not sufficient link a corresponding structure to Functional Phrases #3, #4, and #5, a PHOSITA cannot reasonably determine the scope of Functional Phrases #1, #3, #4, and #5 and thus they are indefinite.  Therefore, claims 26 and 32 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

3.	Regarding claims 19 - 24, 27 -  32, and 34-37: These claims depend from claims 18, 26, and 33 and are therefore indefinite based upon the dependency. Therefore, these claims indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

XVIII. Prior Art Rejections 
A)	Claims 18 – 21, 23, 24, 26 - 31, and 33 - 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2005/0169501) in view of Hirai et al. (2012/0268602). 
	1.	Regarding claims 18 and 33: Fujii discloses a computerized method performable at night by a driver assistance system (Figure 1, below) mountable in a host vehicle (See Par [0073] [0074] [0369] [0370] discussing a driving lane determination apparatus Figure 1 below with image capture sensor to determine lanes, controlled by a CPU processor, and is on a vehicle.).  Fujii discloses wherein the driver assistance system includes a camera (1, Figure 1) operatively connectible to a processor (17, Figure 1) (See Par[0073] [0248] [0369] [0370], discussing that image sensor can be a camera ). 

                             
    PNG
    media_image1.png
    190
    318
    media_image1.png
    Greyscale

-	Fujii (2005/0169501), Figure 1.				
Fuji discloses , the method comprising: capturing at least one image (Figure 4 below) of a road in a field of view of the camera (See Par [0075] [0076] [0090] [0096].).   
                               
    PNG
    media_image2.png
    282
    359
    media_image2.png
    Greyscale

				-	Fujii, Figure 4
Fujii discloses processing the at least one image to locate a dark image patch (See Par [0077] [0078] [0079] [0082] [0085] [0090] [0091] [0092] [0093] and [0098], discussing the system based upon luminance identifies the white lighter regions, i.e. the white lines, and the other darker region other than the white lines, Label 1, Label 2, and Label 3. Thus, the dark patch is identified. See also the secondary reference Hirai, at Par [0178] showing that the luminance scale starts from black=1 and goes to white=256. Thus the White Lines are the highest luminance and the other features are darker.).  Fujii discloses measuring, at least at a first point and a second point, respective widths of the dark image patch in the at least one image (See Fujii Par [0077] [0079] [0089] [0091] [0092] [0112], and [0117] - [0120] where Fuji discusses dividing the dark region into three regions. In Par [0091] Fuji discusses calculating the area of each dark region, thus two widths for each dark region and at least three points for each dark region to calculate area.).  Fujii disclose determining, based on the respective widths, the dark image patch is [(See Par [0092] [0093] [0094], and [0117] [0130] where Fujii discuses that the luminance of each region is compared and it is determined that the left region "label 3," Figure 5 above, is a road shoulder. Thus an obstacle.). 
		a)	As noted above, Fiji, determining that one darker region is an obstacle. (See Fujii Par [0092] - [0094]). However Fiji does not specifically discloses, the dark image patch is consistent with a shadow caused by an obstacle.      
	 	b)	In related art, Hirai is discussing identifying objects in front of a vehicle (Abstract Par [0001]  [0012]). Hirai teaches the dark image patch is consistent with a shadow caused by an obstacle. (See Figure 27 and Figure 30 reprinted below, and Par [0177] to [0181], Par [0186], [0194] discussing determining if the dark patch is the object or the shadow cause by the object, such as the road shoulder wall, Figure 27 below. As shown in Figure 30 the wall itself has one Luminance Value and the Shadow of the Wall has another luminance value and using that feature with other features Hirai concludes whether its a solid object or shadow.).   
                
    PNG
    media_image3.png
    292
    458
    media_image3.png
    Greyscale

		-	Hirai, (US 2012/0268602), Figure 27
                   
    PNG
    media_image4.png
    262
    504
    media_image4.png
    Greyscale

         		-	Hirai, Figure 30
         		c)	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Fujii an substitute determining the dark patch is the shadow of the object for determining it is the object, as taught by Hirai, because:  
d)	Teaching-Suggestion: Looking at the reference Fujii, the Examiner finds that Fujii is discussing a need to make driving systems more reliable by using the luminance values to detect the situation in front of a vehicle, such as a road shoulder object (See discussion above, and Fujii Par [0008] and Par [0090] - [0092]). And, Hirai is discussing a need to better identify the objects in the road imaging system by determining if the objects are the actual solid object or the shade caused by the actual object (Hirai Par [0012].). Additionally, both Fujii and Hirai show that artisans at the time were using the techniques of luminance values to identify objects in images (Fujii Par [0090] to [0092], Hirai Par [0178]). Because artisan's were already using the techniques an artisan at the time could add the feature taught by Hirai to Fujii system with reasonable expectation of success.).   
      	e)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of the teachings of Fujii road image identification process with the inventing capability discloses by Hirai is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Fujii shows the base device identifying an object in the road such as the road shoulder (See discussion above) except for the improvement recited by the claimed invention of identifying the shadow of the object.  Hirai teaches a comparable device that is also identifying road objects (Hirai Abstract Par [0001]) that has the improvement of identifying the shadow of objects (Hirai Par [0012]). And, the Examiner finds that the references show that one of ordinary skill in the art could have applied the known improvement in the same way to the base device with predictable results. For example, Fujii Par [0090] to [0092] and Hirai Par [0178]) show that artisans at the time where using luminance in image analysis and thus could add the feature taught by Hirai with predictable results.
	
2.	Regarding claim 26: Fujii discloses a driver assistance system (Figure 1, above) mountable in a host vehicle (See Par [0073] [0074] [0369] [0370] discussing a driving lane determination apparatus Figure 1 above, with image capture sensor to determine lanes, controlled by a CPU processor, and is on a vehicle.).  Fujii discloses comprising a camera (1, Figure 1) a processor operably connected to the camera (17, Figure 1) (See Par [0073] [0248] [0369] [0370], discussing that image sensor can be a camera ). Fujii discloses, the processor being configured to: capture at least one image (Figure 4 above) of a road in a field of view of the camera (See Correspond Structure for Functional Phrase #1 above. This requires a processor and a camera the processor to cause the camera to take an image then the processor causes the image to be stored in memory. Reading on Fujii  Par [0075] [0076] [0090] [0096], discussing a processor and camera and processing the image, thus stored in memory.).   Fujii discloses process the at least one image to locate a dark image patch (See Corresponding Structure for Functional Phrase #2 above. This requires processing the image to determine gray scale values for areas of the image. Reading on Fujii Par [0077] [0078] [0082] [0090] [0091] [0092] [0093] and [0098], discussing the system based upon luminance identifies the dark region then the white lighter regions, i.e. the white lines, dividing the dark region by labeling those regions, Label 1, Label 2, and Label 3. Thus the dark patch. See also the secondary reference Hirai, at Par [0178] showing that the luminance scale starts from black=1 and goes to white=256. Thus the White Lines are the highest luminance and the other features are darker. ).  Fujii discloses measuring, at least at a first point and a second point, respective widths of the dark image patch in the at least one image (See § 112 ¶ 6 analysis above for Functional Phrase #3 above. This phrase is reasonably interpreted as any structure capable of doing the function. Reading on Fujii, Fujii Par [0077] [0079] [0089] [0091] [0092] [0112], and [0117] - [0120] where Fuji discusses dividing the dark region into three regions. In Par [0091] Fuji discusses calculating the area of each dark region, thus two widths for each dark region and at least three points for each dark region to calculate area of each region.).  Fujii disclose determining, based on the respective widths, the dark image patch is consistent with a shadow caused by an obstacle in the in the field of view of the camera (Inherent: See  § 112 ¶ 6 analysis above. This phrase is reasonably interpreted as any structure capable of doing the function. Reading upon Fujii, Par [0092] [0093] [0094], and [0117] [0130] where Fujii discuses that the luminance of each region is compared and it is determined that the left region of the dark regions, i.e. "label 3" Figure 5 above, is a road shoulder. Thus an obstacle.). 
		a)	As noted above, Fujii,  teaches determining that the darker region is an obstacle, thus inherently disclosing the Corresponding Structure for Functional Phrase #4. (See Fujii Par [0092] - [0094]). However, if it is found that the Corresponding Structure for Functional Phrase #4 requires other features based upon the dark image patch is consistent with a shadow caused by an obstacle.  Then Fujii does not specifically discloses, the dark image patch is consistent with a shadow caused by an obstacle.      
          b)	In related art, Hirai is discussing identifying objects in front of a vehicle (Abstract Par [0001]). Hirai teaches the dark image patch is consistent with a shadow caused by an obstacle. (Abstract Par [0001]  [0012]). Hirai teaches the dark image patch is consistent with a shadow caused by an obstacle. See Figure 27 and Figure 30 reprinted above, and Par [0177] to [0181], Par [0186], [0194] discussing determining if the dark patch is the object or the shadow cause by the object, such as the road shoulder wall, Figure 27 below. As shown in Figure 30 the wall itself has one Luminance Value and the Shadow of the Wall has another luminance value and using that feature with other features Hirai concludes whether its a solid object or shadow.).   
          c)	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the Corresponding Structure of Functional Phrase #4 of Fujii and substitute determining the dark patch is the shadow of the object, as taught by Hirai, because:  
           d)	Teaching-Suggestion: Looking at the reference Fujii, the Examiner finds that Fujii is discussing a need to make driving systems more reliable by using the luminance values to detect the situation in front of a vehicle, such as a road shoulder object (See discussion above, and Fujii Par [0008] and Par [0090] - [0092]). And, Hirai is discussing a need to better identify the objects in the road imaging system by determining if the objects are the actual solid object or the shade caused by the actual object (Hirai Par [0012].). Additionally, both Fujii and Hirai show that artisans at the time were using the techniques of luminance values to identify objects in images (Fujii Par [0090] to [0092], Hirai Par [0178]). Because artisan's were already using the techniques an artisan at the time could add the feature taught by Hirai to Fujii system with reasonable expectation of success.).    
      	e)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of the teachings of Fujii road image identification process with the inventing capability discloses by Hirai is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Fujii shows the base device identifying an object in the road such as the road shoulder (See discussion above) except for the improvement recited by the claimed invention of identifying the shadow of the object.  Hirai teaches a comparable device that is also identifying road objects (Hirai Abstract Par [0001]) that has the improvement of identifying the shadow of objects (Hirai Par [0012]). And, the Examiner finds that the references show that one of ordinary skill in the art could have applied the known improvement in the same way to the base device with predictable results. For example, Fujii Par [0090] to [0092] and Hirai Par [0178]) show that artisans at the time where using luminance in image analysis and thus could add the feature taught by Hirai with predictable results.
3.	Regarding claims 19 and 27: Fujii in view of Hirai discloses the method of claim 18, and system of claim 26 wherein the dark patch is located along a side of the road in the at least one image (See Fujii Par [0077] [0078] [0082] [0090] [0091] [0092] [0093] and [0098], dividing the dark region by labeling those regions, Label 1, Label 2, and Label 3 with at least two at the side of the road. See also, Hirai, Figure 27 and Figure 30 reprinted above, and Par [0177] to [0181], and Par [0186] discussing determining if the dark patch is the object or the shadow cause by the object, such as the road shoulder wall.). 
4.	Regarding claims 20 and 28: Fujii in view of Hirai discloses the method of claim 19, wherein the dark patch represents shoulder of the road (See Fujii, Par [0092] [0093] [0094], and [0117] [0130] where Fujii discuses that the luminance of each region is compared and it is determined that the left region of the dark regions, i.e. "label 3" Figure 5 above, is a road shoulder. See also Hirai Par [0177] to [0181], and Par [0186] discussing determining if the dark patch is the object or the shadow cause by the object, such as the road shoulder wall.). 
5.	Regarding claims 21, 29 and 34: Fujii in view of Hirai disclose, the method of claim 20, wherein the dark patch represents a shadow line caused by a drop between a surface of the road and the shoulder (Inherent: This claim element describes the attributes of the shadow amounting to qualifying type or content of data not given patentable weight. Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 90 F.3d at 1031-32. Accordingly this is Non Functional Descriptive Language that does not affect the substrate, i.e.  require any further steps or structures. See  Reading upon Fujii, Par [0092] [0093] [0094], and [0117] [0130] where Fujii discuses that the luminance of each region is compared and it is determined that the left region of the dark regions, i.e. "label 3" Figure 5 above, is a road shoulder. See also Hirai Par [0177] to [0181], and Par [0186] discussing determining if the dark patch is the object or the shadow cause by the object, such as the road shoulder wall.).  
6.	Regarding claims 23 and 30: Fujii in view of Hirai the method of claim 18, wherein the dark patch is darker in the at least one image than a surface of the road (See Fujii Par [0093] discussing the shoulder of the road has the most deviation in the luminance. And See Hirai Figure 27, Figure 30, Par [0184] above showing that the shade of the road shoulder is darker.). 
7.	Regarding claims 24, 31, and 36: Fujii in view of Hirai disclose the method of claim 18, system of claim 26, and method of claim 33 wherein the first point is located closer to a vanishing point of the road in the at least one image than the second point (See § 112 ¶ 2 rejection above.  The first and second points are not defined in any particular way. Based upon that interpretation this element reads upon Fujii.  Fujii calculates area Par [0091] of the dark patch, requiring two widths of a square to be calculated.  At least one point on one of the widths headed toward the vanishing point can be considered the first point. Reading upon Fujii Par [0091] and Par [0077] [0079] [0089] [0092] [0112], and [0117] - [0120] where Fuji discusses dividing the dark region into three regions. In Par [0091] Fuji discusses calculating the area of each dark region, thus two widths for each dark region and at least three points for each dark region to calculate area of each region.
7.	Regarding claim 35: Fujii in view of Hirai the method of claim 34, wherein the respective dimensions comprise respective widths of the shadow line at the first point and the second point. (See Fujii Figure 5 above. And See Hirai Figures 27 and 30 above showing that the shade of the obstacle is measured at least two points.).

B)	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2005/0169501) in view of Hirai et al. (2012/0268602) and further in view of Stein (U.S. 2007/0154068). 
Regarding claims 22:  Fujii in view of Hirai disclose the method of claim 21, wherein the shadow line is cast by headlights of the vehicle illuminating the road (Inherent: Hirai is discussing determining if the dark areas are solid objects or shadows caused by sunlight cast by objects on the road. Shadows are inherently caused by any kind of light, including headlights. Thus this is discloses by Hirai. See Figure 27 and Figure 30 reprinted below, and Par [0177] to [0181], and Par [0186] discussing determining if the dark patch is the object or the shadow cause by the object, such as the road shoulder wall, Figure 27 below. As shown in Figure 30 the wall itself has one Luminance Value and the Shadow of the Wall has another luminance value.).
However, if not inherently disclosed by Fujii in view of Hirai, than this feature is obvious, as shown by Stein.
In related art Stein teaches analyzing images taken by vehicle cameras (Abstract). Stein teaches wherein the shadow line is cast by headlights of the vehicle illuminating the road (See Par [0040] discussing the shadow cast by sunlight or headlights.).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the Corresponding Structure of Functional Phrase #4 of Fujii and substitute determining the dark patch is the shadow of the object, as taught by Hirai, because:  
Teaching-Suggestion: Looking at the reference Fujii and Hirai, the Examiner finds that Fujii and Hirai are discussing a need to make driving systems more reliable by determining if objects are solid or the shadow (Hirai Par [0012].). And, Stein is discussing that system are needed to more accurately analyze the images (Stein Par [0009]).  Additionally, all of Fujii, Hirai, and Stein show that artisans at the time were using the techniques of luminance values to identify objects in images (Fujii Par [0090] to [0092], Hirai Par [0178] and Stein Par [0007]). Because artisan's were already using the techniques an artisan at the time could add the feature taught by Hirai to Fujii system with reasonable expectation of success.).    
      	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of the teachings of Fujii road image identification process with the inventing capability discloses by Hirai is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Fujii and Hirai show the base device identifying an object in the road such as the road shoulder (See discussion above) except for the improvement recited by the claimed invention where the shadow of the object is caused by headlights.  Stein teaches a comparable device that is also identifying road objects such as a vehicle in front, and analyzing the shadow caused by headlights (Stein Par [0040]). And, the Examiner finds that the references show that one of ordinary skill in the art could have applied the known improvement in the same way to the base device with predictable results. For example, Fujii Par [0090] to [0092] and Hirai Par [0178]) show that artisans at the time where using luminance in image analysis and thus could add the feature taught by Hirai with predictable results.
C)	Claims 25, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2005/0169501) in view of Hirai et al. (2012/0268602) and further in view of Kawasaki (2010/0259617).
	Regarding claims 25, 32, and 37: Fujii and Hirai teach the method of claim 18, system of claim 26, and method of claim 33 for determining the dark image patch is consistent with a shadow of an obstacle or road shoulder, as discussed above. 
 Fujii and Hirai do not expressly disclose wherein determining the dark image patch is consistent with a shadow caused by an obstacle comprises determining that the dark image patch has a constant width between the first point and the second point.
Kawasaki teaches wherein determining the dark image patch is consistent with a shadow caused by an obstacle comprises determining that the dark image patch has a constant width between the first point and the second point (See Kawasaki, Par [0061] [0108] [0010] [0111] discussing that when the shadow has a straight line shape, i.e. the two widths are consistent, the system determines it is likely the show of the guard rail.).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add to the invention of Fujii and Hirai determining that the widths are consistent, as taught by Kawasaki.  
Teaching-Suggestion: Looking at the references Fujii and Hirai, the Examiner finds that Fujii and Hirai are discussing a need to make driving systems more reliable by determining if objects are solid or the shadow (Hirai Par [0012].). And, Kawasaki is discussing a need to make boundary line detection more robust (Kawasaki Par [0011] [0012]).  Additionally, all of Fujii, Hirai, and Kawasaki show that artisans at the time were using the techniques to identify objects in images (Fujii Par [0090] to [0092], Hirai Par [0178] and Kawasaki Par [0006]). Because artisan's were already using the techniques an artisan at the time could add the feature taught by Kawasaki to Hirai to Fujii system with reasonable expectation of success.).    
      	e)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:  The proposed modification of the teachings of Fujii and Hirai road image identification process with the inventing capability discloses by Hirai is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Fujii and Hirai show the base device identifying an object in the road such as the road shoulder (See discussion above) except for the improvement recited by the claimed invention where the shadow of the object is determined by consistent widths.  Kawasaki teaches a comparable device that is also identifying road objects, and analyzing the shadow by consistent widths (discussion above). And, the Examiner finds that the references show that one of ordinary skill in the art could have applied the known improvement in the same way to the base device with predictable results. For example, Fujii Par [0090] to [0092] and Hirai Par [0178]) show that artisans at the time where using image analysis and thus could add the feature taught by Kawasaki with predictable results.


XIX. Conclusion
Claims 18 - 37 are rejected under 35 U.S.C. §103. Claims 18 - 37 are rejected 35 U.S.C. §112 ¶ 1. Claims 18 - 37 are rejected 35 U.S.C. §112 ¶ 2.  Claims 18 - 37 are rejected under 35 U.S.C. §251. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XX. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        









Conferees:
 
/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘641 Patent, or in the prior art.
        
        3 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        4 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.